Citation Nr: 0530731	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation in the amount of $228 to the veteran's former 
spouse was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


INTRODUCTION

The veteran had active duty from September 1941 to January 
1946.  He was a former prisoner of war.  This case was 
previously before the Board and was remanded.  The case has 
been returned for further appellate consideration. 



FINDINGS OF FACT

1.  The veteran had been reasonably discharging his 
responsibility to his former spouse.

2. The former spouse has not demonstrated a financial 
hardship to the extent that would warrant a special 
apportionment.

3.  The former spouse presented inaccurate, patently false 
financial information.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits to the former spouse are not met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the benefit being sought is granted, any VCAA violation is 
harmless.

The issue before the Board is whether an apportionment of the 
veteran's disability compensation benefits in the amount of 
$228 to the veteran's former spouse was proper.  After the 
appeal started, the veteran and his former spouse divorced.  
The issue concerns the timeframe prior to the divorce.  The 
Board concludes that the apportionment was not proper.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
the veteran's spouse, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 3.450 
provides that an apportionment may be paid if the veteran is 
not reasonably discharging his responsibility for the 
spouse's' support.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.

In this case, the veteran is a former prisoner of war of the 
Japanese government.  Because of his service, compensation 
has been awarded for ischemic heart disease, hypertension, a 
hearing defect and malaria.  He has been granted a total 
rating for compensation on the basis of individual 
unemployability.  The evidence also establishes that the 
veteran is not competent to handle his financial affairs and 
he lives in a remarkably expensive area of the United States.  
He has been hospitalized and has been in nursing homes.  

The record also establishes that the veteran is approximately 
87 years old, with his former spouse being 21 years younger.  
They married in 1997 and recently divorced.

Against this background, the veteran's spouse filed a 
financial status report in 2004.  She indicated that she had 
no income and no assets.  She did note that she has a mini or 
semi apartment.

The veteran contested the apportionment.  Our review reflects 
that the former spouse has not been truthful.  A field 
investigation disclosed that the former spouse has control of 
a rental property.  She clearly has income from the rentals.  
She occupies one unit and her son occupies another.  The son 
is not related to the veteran.

The record establishes that the veteran is extremely ill and 
needs his financial resources.  On the other hand is a former 
spouse who has been dishonest regarding assets and income.  
It appears that the veteran is the owner of the property and 
allows his spouse/former spouse to reside at the premises.  
His actions allow her to collect and use rent from tenants.  
It also appears that she has elected to lessen potential 
income from the property by allowing her son to reside in an 
apartment.  Cumulatively, the record establishes that the 
veteran did not financially abandon the former spouse and 
continued to contribute to her resources in the nature of a 
dwelling for her, a dwelling for her son and rental income.  
He clearly was discharging his duties.

Based upon the facts of this case, to include the health of 
the veteran and the willful distortion of income by the 
former spouse, the Board concludes that the veteran met his 
obligations and that the apportionment was not justified.


ORDER

Termination of apportionment is granted.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


